ORDER
PER CURIAM.
Mark David Boyer (Movant) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evi-dentiary hearing. Movant contends the motion court clearly erred in denying his motion for post-conviction relief without an evidentiary hearing because Movant alleged facts showing (1) there was no factual basis to find that Movant committed the charged crimes, and (2) his plea counsel was ineffective for misinforming Movant that he would serve only 48 to 68 months in prison in exchange for his guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. The motion court’s findings of fact and conclusions of law are not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).